Question Time (Commission)
The next item is Question Time (B6-0491/2008).
The following questions are addressed to the Commission.
Part one
Subject: Contingency plans for SMEs
In the light of the current financial and economic crisis, in the words of Jean Claude Trichet, the most serious crisis since the Second World War, I would like to ask the Commission about its contingency plans for SMEs.
The recovery framework plan, due out on 26 November, is supposed to include short-term measures to help head off a recession. The Commission is looking at new funding and new uses for existing funds. It also wants to increase capital available for the European Investment Bank, the EU's long-term lending institution. The Bank has already put together a EUR 30 billion loan package to help small businesses struggling to get financing. Such actions are highly commendable; however one of the most serious issues facing SMEs at this stage is the problem of defaults on loan repayments. Has the European Commission devised contingency plans especially targeted at this specific problem?
Madam President, in the Commission's proposal for a Small Business Act, it fully acknowledged the problems faced by small- and medium-sized enterprises.
With regard to access to finance, which is the subject of Mr Zwiefka's question, the Commission, together with the European Investment Bank (EIB), has announced specific measures to improve the situation.
Of course, we agree with the need to provide SMEs with special help. The financial crisis has substantially impaired the financing channels available to businesses, particularly SMEs, in many Member States. The Community's institutions and the Member States have taken concrete measures within their areas of competence to counteract these effects.
The Commission has introduced measures to stabilise the financial system, which will help the banks to start lending to their customers again. We have also supported certain changes to accounting rules and the fast-tracking of bank recapitalisation and bank deposit guarantee schemes.
In addition, as you know, on 26 November, the Commission approved the recovery plan to the amount of EUR 200 billion. This plan was supported and endorsed by the European Council last week. As our communication states, this sum of EUR 200 billion includes EUR 30 billion from the EU budget or from the EIB's financing actions to help revitalise the economy.
Whether through budget resources or through financing actions, these measures clearly include financing and aid lines that will substantially benefit SMEs. That is in addition to the agreement reached at the informal Ecofin Council held in Nice in September this year, for the EIB to intensify and, at the same time, bring forward its specific financing lines for SMEs.
On top of those agreements, the EIB has announced that it will provide SMEs with intermediate finance - technically known as mezzanine finance - through the European Investment Fund to a total value of EUR 1 billion.
As I have said before, in the plans of the various Member States, and in the framework of the recovery plan endorsed by the European Council last week, there are already several examples of major EU countries in terms of economic size, such as the United Kingdom, France, Germany and Spain, that have put specific financing measures in place for SMEs, which we all know represent a substantial mass in terms of sales figures, employment and productive fabric in all our countries.
Lastly, I would like to mention the agreements that the Commission has adopted at this time of special economic difficulties, making use of the provisions laid down and provided for in the Treaty, to introduce the necessary flexibility in the framework of state aid. It will also especially benefit SMEs. An example is the agreement we adopted yesterday to raise the de minimis rule on state aid.
Finally, a 'constructive dialogue' meeting is to take place in January between the Commission, SMEs, their representatives and also the banks, to exchange opinions about the effectiveness of state aid, the current situation and the possible need to reinforce the decisions adopted in recent months.
(PL) Madam President, Commissioner, thank you very much for your detailed explanations. Given that you mentioned the Commission's work and the European Investment Bank's commitments, I would like to ask whether, generally speaking, banks, which are involved in an on-going dialogue, and which are receiving a great deal of support, have also signed up to a policy that ensures the more or less smooth functioning of the SME sector? Have they also made the same commitment?
In answer to Mr Zwiefka's question, we will certainly talk to the banks. They also reveal the difficulties they are going through in their balance sheets and their financial statements.
Evidently, all the resources, all the decisions and all the measures adopted, at both European and Member State levels, plus the liquidity provision and the interest rate cuts made by the European Central Bank and other central banks, are all designed to avoid a credit collapse and to stimulate and create a suitable framework for recovery of the credit and financing levels needed for families and businesses.
Small- and medium-sized enterprises are undoubtedly much more dependent than large enterprises on bank credit for their financing. That is because, despite the current market difficulties, large enterprises can directly issue their securities or bonds and obtain funding on the securities markets or fixed-income markets. SMEs need the channel provided by the banks.
We sincerely hope that the banks and the credit system respond positively to this volume of aid and support, which is necessary now but of a size that would have been unimaginable only a few months ago.
I believe that it is not only our governments, the European institutions and the central banks that have to accept responsibilities - and we are accepting them. The banks, too, have responsibilities, in so far as they have been given support in the form of recapitalisation based on public money or deposits guaranteed by the public purse. They have responsibilities to the rest of society and, in particular, to SMEs.
Commissioner, I think your last comment was so appropriate. The banks need to realise that they need SMEs and have made money from them in the past.
I suppose my question is a very basic one: will this work? We may not know now if it is working, but when will we know, and at what time will we say that we need to do something else? The figure of EUR 30 billion is a significant figure, but the Irish authorities have had to inject EUR 10 billion into the banks, and some independent experts say that EUR 30 billion is needed to recapitalise the Irish banks. Perhaps you would comment.
(RO) I would like to ask you what the procedure is which allows SMEs in Romania to have access to financing from this allocated budget of EUR 30 billion. What is the procedure which Member States can use to facilitate the SMEs' access to this financing? You were talking about a plan from France, the UK... My question is: Will it be a 'first come, first served' procedure or do the Member States, and therefore Romania's SMEs, have the opportunity to obtain similar financing?
Madam President, ladies and gentlemen, we are in a market economy and, from where you sit, I am sure you agree with that statement. The rules of the game in the market economy are what they are.
I do not believe, therefore, that anyone thinks that the credit system, the financial system or the economic system in general would work better if all the decisions made by the economic operators and, particularly in this case, the financial operators, were made instead by the national ministries or in Brussels, in one of the many buildings in which the European institutions carry out their work.
As a result, it has to be the banks that decide whether or not to give credit. The fact is that, when the banks rely on public money and public guarantees, they also have to comply with a number of conditions. The national support schemes for the banking sector vary as regards the kind of conditions, depending on the circumstances, the characteristics and the kind of instrument being used in each individual country.
For our part, in the European Commission, we have approved the deposit guarantee schemes submitted by each Member State to ensure that they comply with the rules on competition and state aid. We are currently finalising approval of the most recent national recapitalisation plans.
The Commission has adopted and published some cross-cutting standards explaining the criteria that we are using in these exceptional circumstances to analyse whether those plans comply with the rules of the Treaty. We in the Commission have set a deadline of six months in all cases, because we will then have to - and we will want to - find out what has happened in the six months since our initial authorisation of those plans.
If the taxpayers' money - the citizens' money - provided through those aid schemes is being properly used and the difficult economic circumstances are still affecting the operation of the financial markets, we may authorise the schemes to continue. If the economy has improved - as we all hope it will - or if the money is not being used for the purpose for which it was authorised, we shall also act accordingly and adopt the necessary decisions.
Taxpayers' money is being risked to improve the operation of the financial circuits and the credit markets and circuits, and we are not prepared to allow it to be misspent or used without producing good enough results.
With regard to the second question, in the aid programmes for small- and medium-sized enterprises, the European Investment Bank acts through intermediaries in each Member State. It is therefore the intermediary or intermediaries in each Member State that pass on the credit and financial facilities, based on the support programmes that we have established, to the productive fabric, namely the SMEs. These intermediaries or financial agents must also provide the information that you referred to.
Subject: Combating terrorism
The 10 terrorist attacks in Mumbai last week claimed the lives of at least 188 people, and injured hundreds of others. What steps is the Commission taking to force the Pakistani government to stop supporting terrorist groups on its territory?
Subject: European Commission action concerning terrorist groups in Pakistan
What kind of measures is the European Commission taking to force the Pakistani authorities to refrain from supporting and facilitating terrorist group activities?
Member of the Commission. - I think I can say that the Commission shares with many the shock of the recent events in Mumbai, which were also very clearly and strongly condemned by the Council of the European Union on 8 December.
In this connection, the European Union expressed the hope that Pakistan will fully cooperate with the Indian investigation and that both countries will work together in bringing those responsible to justice. Terrorist networks aim at undermining regional peace and stability; they should not be allowed to succeed. The EU has therefore urged that regional cooperation in combating terrorism be stepped up.
Dialogue and cooperation is the way forward, so that gaps in mutual perceptions and approaches can be addressed. There is no alternative to working with Pakistan's civilian government. President Zardari, as you know, has shown himself committed to reconciliation. The Pakistan authorities have carried out arrests in connection with allegations of involvement by its citizens and organisations in the Mumbai attacks. These are very important steps.
What is required now is the firm commitment by the Government of Pakistan to crack down on terrorist networks so that further attacks can be prevented. The Commission is looking into the possibility of launching projects aimed at reinforcing Pakistan's counter-terrorism capabilities.
A visit by EU counter-terrorism coordinator Gilles de Kerchove, together with the Commission, is scheduled for January next. That is all I can say as a response to the two questions.
(PL) Madam President, Commissioner, we wrote these questions three weeks ago, together with Mr Kuc. As you have stated yourself, certain things have changed since then. Therefore, I would like you to evaluate and comment on the Pakistani government's declaration which states that they cannot envisage handing any terrorists who they have arrested over to the Indian authorities. Might this kind of declaration have an impact on relations between New Delhi, Islamabad and Karachi?
(PL) I would like to add something to my question. How can we prevent the use of Pakistan's territory for the training of Taliban fighters, who then play a significant role in the fighting in Afghanistan, where European and American troops are deployed?
Member of the Commission. - As I have said, it is a really difficult, sensitive and important subject. One of the ways in which we can help is to promote democracy, the rule of law, counter-terrorism policies and cooperation in the region and also in this specific country. I think there is a window of opportunity. On the one hand, we are trying to help to build trust, but we are also closely monitoring procedures and which steps are being taken. Of course, what you said about the decision not to extradite means not following justice but doing what is important with regard to the Pakistani system in Pakistan itself, with the aim of eliminating space for terrorism, whether in this country or in the neighbourhood which affected so tragically the situation in Mumbai in India.
In terms of overall cooperation, I think that the European Union, together with many other partner countries, can build stronger links to governments which are really acting more in a preventive mood and sharing more intelligence actions against networks. I hope that the network crackdown in recent days in Pakistan will be a good example, but we will still need to see how the process is going on in this country. We are there, at least with limited possibilities. We increased the financial envelope for cooperation with Pakistan for the next period, 2007-2010. The envelope contains EUR 200 million. Part of the focus is really strengthening the rule of law, democratic institutions and the capacity to act in this direction.
That is all I can say at the moment. Perhaps we will have not only more information but real results in January after the visit to the country by the Commission and the coordinator from the Council.
Subject: Investment in energy infrastructures
The economic and financial crisis is affecting many of the Member States. Each week, we hear about new measures affecting thousands of employees in different Member States. Investment in energy infrastructures is one of the means available to Europe for tackling the economic crisis. The construction of such infrastructures (oil and gas pipelines or infrastructures for the production and transport of electricity) calls for large-scale investment, with a time-frame for project implementation of medium to long duration. If there is to be sufficient investment in energy infrastructures, either the Member States will need to be able to draw on a bigger TEN-T budget or their budget deficits will increase for a certain period of time. What measures is the Commission envisaging in order to support Member States, in this period of economic and financial crisis, in their efforts to achieve a significant increase in investment in energy infrastructures?
Mrs Ţicău, you ask about investments in energy infrastructures. The second strategic review of the energy sector, adopted by the Commission, highlights the urgent need for the European Union to increase its investment in energy infrastructures in order to facilitate our energy policy objectives, which include security of supply, sustainability and competitiveness. The Council of Energy Ministers, meeting last week, also stressed the importance of increasing our investment in infrastructures, not to mention the energy and climate change agreement, which was endorsed by the European Council last weekend and adopted by you yourselves here in this House today.
The Commission insists - and I believe we can also count on the support of the Council and Parliament - that the current economic recession should not be a reason to delay or reduce investment in energy infrastructures. Investment in energy and, in particular, in energy infrastructures, should promote job creation, drive innovation, encourage the development of new activities and the use of new technologies, and foster economic confidence. It should also provide benefits in the sense that our economy will, with such investment, progress faster towards becoming an economy of low CO2 emission levels.
In the economic recovery plan approved by the Commission and endorsed by the Council, we propose that, between now and 2010, an additional EUR 4 billion from unused Community budget resources be mobilised for trans-European energy networks and related investments. That means EUR 4 billion out of the EUR 5 billion that in the communication, in our plan, we proposed should be used, will be allocated for these purposes.
Last week, the European Council approved the essential points of our proposal on this issue, although we have yet to see how the budgetary authority - both the Council and this Parliament - will interpret the general statements included in the conclusions of the European Council Presidency.
In addition, the European Investment Bank has committed significant increases of up to EUR 6 billion per year to finance investments relating to climate change, security, energy supply and energy infrastructures. It has also announced its commitment to speeding up the use of the current credit guarantee instrument to help finance trans-European network projects, in order to encourage greater private sector participation, which is essential. We cannot finance the volume of investment needed between now and 2020 or 2030, according to different estimates, just from public funds.
Lastly, there is one factor that I hope will be significant, which has also been endorsed by the European Council and was included in our proposals. This is the decision to launch the 2020 European Fund for Energy, Climate Change and Infrastructure, a venture involving the European Investment Bank, the national infrastructure funding agencies and other possible agents, with a view to financing capital and quasi-capital projects in the area of infrastructures in general and energy infrastructures in particular.
In the field addressed by your question, therefore, you will see that many important decisions have been announced in recent weeks or are now being implemented.
(RO) Thank you very much for your reply. I would like to mention the fact that it is vitally important that the investments are made in the power supply grid. If we want to promote renewable energy or energy produced from renewable sources, producers of this kind of energy need to be able to access the power supply grid so that they can reach the end-consumer. This is why I hope that these financial instruments will become operational as quickly as possible in a transparent way.
Madam President, I shall answer very briefly.
I entirely agree. The Energy Council that has been mentioned, which took place on 8-9 December, adopted the Renewables Directive. I think that is a further step in the direction that you have pointed out.
I fully agree with both your proposal and the priorities that you have set out in this area.
Subject: Education of children of migrants
In a recent communication, the Commission proposed that a consultation should be held on the subject of the education of the children of migrants, referring also to the children of European migrant workers. What financial mechanisms will the Commission make available to the Member States in order to improve the teaching of the mother tongue of such children, particularly when the language in question is an official EU language?
Member of the Commission. - I should like to thank Marie Panayotopoulos-Cassiotou not only for her question but also for her commitment to better and more cooperation in education.
On this specific issue, I can say that the Lifelong Learning Programme is not only a good name but a very strong instrument and the main instrument for making an education-related source of financing available to the Commission. The promotion of language learning and linguistic diversity is part of the specific objectives of the entire programme.
One strand of the programme, called Comenius, supports transnational projects aimed at addressing the specific needs of children with a migrant background, including a linguistic component or language teaching. The so-called Languages Key Activity within Comenius supports the teaching of any world language, including official EU languages. The ICT Key Activity - another part of Comenius - also supports projects developing innovative uses of information and communication technologies applied to language teaching, in particular, for special education needs and for the needs of children with a migrant background.
The European Social Fund is the main funding source for special support for the education and training of migrants and other less-privileged population groups. National authorities are mainly responsible for implementation.
Finally, the European Integration Fund, which is targeted at newly-arrived third-country nationals, supports integration policies, including in the area of education and language tuition.
Discussion on the outcome of the public consultation on the Green Paper on Migration and Mobility will be concluded by the end of the year. It is open and relevant to all stakeholders and I again invite all who are interested to respond. There are issues associated with the funding instruments for the education of children with a migrant background. These issues will be included in a policy paper responding to the Green Paper next year during the Czech Presidency.
(EL) Madam President, my thanks to the Commissioner for his reply. I welcome the fact that the discussion is open. It gives me an opportunity to state publicly that maintaining the mother tongue of the children of European immigrants is a European resource which must be preserved. The Commissioner's fellow countrymen from Spain and Germany and other European countries to which they emigrated, together with the Greeks, wanted their children to learn Greek and Spanish. The new immigrants from the new European countries should therefore also maintain their languages, as should the second generation born of the first immigrants. The official European languages are a resource for Europe and must take precedence.
Madam President, ladies and gentlemen, the aim of cooperation in the area of education and vocational training is to support the cultural diversity that is strikingly clear also from the composition of our languages. A splendid conclusion and, in my view, a very sensitive and politically important one for the future of the Union, was adopted in November when the Ministers of the 27 states affirmed their determination to establish conditions under which the mobility of young people would become the rule rather than the exception.
Mobility is today rather limited due to lack of resources but in the future, it could be one of the great instruments for supporting diversity, openness and communications or dialogue between cultures.
I am delighted that support for this cooperation is growing, particularly in the European Parliament. I would therefore like to express my gratitude for your understanding and consistent support.
(LT) A question from the field of education, related to migration, but this time from the new EU Member States to the old ones. As we know, some of the new EU Member States are encountering a 'brain drain' problem, for example, teachers who, having completed higher education in one country, leave for another country, where they do not work according to their profession, but receive a larger salary. How does the Commission view this problem and what measures would it propose we take?
(RO) Commissioner, thank you for the information you have provided. I would like, however, to extend the topic slightly by referring to the children who remain at home while their parents have gone off to work abroad. It is good for these children also to learn the language of the country where their parents are working and for us to be concerned about employment in their country. I am referring to the cases where the children have stayed behind with their grandparents. I would also like to mention that it is important for these children who have left with their family for other countries where their parents have found a job to receive support to help them learn the language of the destination country more easily and quickly so that they can demonstrate their intellectual abilities and acquire knowledge during their education.
Madam President, I can only agree with what has been said just now. I will begin with the second question.
The directive or the regulation of the European Community on education of children of migrant workers has existed since 1977, in other words for over 30 years, so it is a question involving the Member States - old, new, less old and less new - in respect of conditions for educating future generations.
This directive actually requires Member States to provide education to these children in the language of the host country, in other words, in the official language of the country and, at the same time, to support education in the original language of birth and the culture of the country of origin, in cooperation with the country in question. Hence, on the one hand, there is a duty to provide and, on the other, a duty to assist. In any case, the issue of migrant children forms part of this Green Paper or Green Report so there will be discussions and possible further steps or recommendations. We are currently in the listening phase and we may subsequently take concrete action including legislation as educating the children of migrant workers forms a very important part of their adaptation and integration. There is evidence that in many cases, problems arise precisely due to the lack of, or the poor quality of, education provided in this context.
As far as the first question is concerned about teachers and the brain drain - firstly, I think it is very important for the Union to pay more attention to high-quality teacher training. This happened for the first time last year and the issue is highly important since whatever reforms or modernisations are discussed or implemented in education, teachers will form the central component of this process and they must be the subjects and not the objects of it. Topics such as lifelong learning, of course, begin with teachers. Teachers must be the first in line for lifelong learning, if it is to be passed on to the younger generation. Mastering many new topics and experiences and technology in the education process is very important. The ageing population also applies to teachers. Many countries in the Union are confronting a growing shortage or deficit of teachers and it is estimated that there will be a shortfall of more than a million teachers in the coming decade since in many countries more than half of teachers are over the age of 50.
I am touching only on the margins of the overall problem, but the brain drain is related to how much we value brainpower and how we will invest in intellectual property, talent and enabling people to develop gifts at home rather than leaving in search of better opportunities. It is precisely for this reason that support should go, for example, not only to major improvements in the quality and accessibility of education, but also to the relevance of education. These should be goals for next year which has been declared European Year of Creativity and Innovation. The entire Union must direct greater efforts towards becoming more attractive to highly trained individuals and towards attracting talent rather than simply bemoaning the exodus of talent. And, of course, it is up to individual countries to invest more in education even now, even because of the crisis, as investments in education are decisive and fundamental even at a time like this if we are to emerge from the crisis better prepared for competition, more able to innovate and simply with a stronger human potential.
I would just like to conclude by saying that it is not possible to achieve long-term serious and reliable collaboration in the area of education without paying special attention to the issue of teachers, high-quality teacher training and support for their continuing education, not just at the beginning, but also throughout their careers.
Subject: White Paper on sport
What elements of the White Paper on Sport have been implemented to date and what are the future policy priorities for the Commission in the area of sport over the coming months?
Member of the Commission. - I think that the White Paper is already a very successful contribution by the European Union, starting with the Commission, and with the very positive reflection from Parliament (Mr Mavrommatis is sitting here as rapporteur on the White Paper), and also from Member States. I remind you that last week, the European Council adopted specific conclusions on sport - the first time since the Nice Council in December 2000 - and I think this is also a reflection of the new situation.
Actually, in one year, a lot has happened and a lot is going on in this area. For example, 38 out of 53 actions foreseen in the so-called Action Plan named 'Pierre de Coubertin' were either started or were already being implemented, and some of them have been already achieved or concluded: two-thirds of the actions. So it speaks about the appetite and quest for delivery, and I am happy to see that. Of course, part of the delivery is from the Commission's side.
These satisfactory results have been possible because of commitments on the part of Member States, but also that of sports organisations.
I think the White Paper has also allowed or helped to mainstream sport and sport-related projects in existing EU programmes. Sport-related projects have recently received support, for example, from the European Regional Development Fund, the European Social Fund, the Lifelong Learning Programme, the Public Health Programme, and the Youth in Action as well as the Europe for Citizens Programmes.
Progress has been secured in particular areas. I want to mention some of them. Physical Activity Guidelines adopted recently by Sports Ministers and transferred to Health Ministers, the fight against doping, a European qualifications framework for lifelong learning and a European credit system for vocational education and training, where sport is one of the first areas used as a pilot area for testing. Locally trained players: I remind you that we adopted a decision in May this year on so-called 'home-grown' or locally trained players. The study on volunteering in sport: a very important topic. The fight against racism and xenophobia: many actions, also in the European Parliament. Sport as a tool in the EU's external relations. A European statistical method for measuring the economic impact of sport. And then, 'Combat discrimination based on nationality'; the impact assessment on players' agents, which is starting to be implemented; a conference on licensing systems in football. We are preparing for the next semester and the European social dialogue which, I believe, started on 1 July in Paris between partners in professional football - UEFA, FIFPro, APFL and ECA. Many abbreviations, but it is about employers and employees, and UEFA as the umbrella body in European football.
I am happy that this social dialogue started. So, while it is not possible on this occasion to provide a detailed progress report on all the actions referred to above, it can now be reasonably well concluded that a large and representative part of the Action Plan has already advanced quite considerably in terms of implementation.
Last, but not least, I want to tell you that, at the end of November, we held, organised by the Commission, the first European Sport Forum in Biarritz, where people from sport - 300 participants from different associations, federations, but also the Commission and Member States - met. The meeting was followed by a ministerial conference. I think this was very important as the first such event, but there are a lot of messages for continuity and openness in this area for the next presidencies and the next meeting.
So I am happy that this quest for cooperation between stakeholders in the area of sport is now much more visible and fruitful.
- (GA) Madam President, could the Commissioner expand on what he has said about volunteering or volunteer work in sport and about how the Commission will promote this?
In my opinion, volunteering in sport forms one of the key aspects or activities for sport to function for all, as well as for the overall organisational hierarchy of sport or, at least, the European model of sport. By this, I mean to say that creating a space and support for volunteering in sport is a very important precondition.
In the White Paper, we promised a study into volunteering in sport. A tender was initiated in relation to the study and has actually been closed, so the study will begin in 2009. This means that we can expect the results at the end of the year or in early 2010 and social, economic and legal aspects of volunteering in sport will form part of the analysis so as to assist us in preparing recommendations for the next stage of the process. I am delighted to add that within the framework of the programme entitled European Voluntary Service for Young People, volunteering is growing in volume and has great support in this plenary as well. There is also a plan to organise a European Year of Volunteering.
In my view, volunteering is also taking on a new significance through the fact that it is being recognised as a type of informal education. In November, for the first time in history, the Council adopted its first recommendation on the voluntary service of young people in the European Union. It is the first legislative action in the area of young people since this cooperation came into existence more than 20 years ago and I am delighted that it is also closely linked to volunteering in sport.
A number of recent European Union projects, in particular, those undertaken by the Commission and Parliament, have aimed at supporting volunteering in the context of international sporting events. Accordingly, this study will help us to prepare the next steps. In my opinion, the volunteering sector is growing enormously, both in qualitative and quantitative terms.
(EL) Madam President, Commissioner, I should like once again to congratulate you on the Commission's initiative to table the White Paper on Sport before Parliament and, as rapporteur of the European Parliament, I should like to ask the following supplementary question: as both Nicolas Sarkozy and José Barroso told us yesterday, the Reform Treaty will be applied, provided that it is approved by Ireland, by the end of 2009, and sport is therefore now an active aspect and part of the Lisbon or Reform Treaty. We have heard your programme. I should like to focus on what the financial line and budget will be next year and the years thereafter just for sport, if we can calculate them as of now.
I would like to ask the Commissioner if he could comment on his views on sports in our school curricula, the current childhood obesity epidemic and the serious link between the two, and also if he can indicate whether any Member State was not represented at the Sports Forum in Biarritz in November.
In my opinion the new agreement provides an opportunity not only for an EU sports policy but also for an EU sports programme, and I believe that its popularity and closeness to the citizens of the Union will resemble that of the Erasmus programme, which has become both highly popular and also effective. This is not merely a question of the increasing mobility of individuals, but also of the Bologna Process and of the numbers of educational opportunities that we see after twenty years as a European path to the greater openness and relevance of education, qualifications and the attractiveness of Europe. And this is very important.
Sport is very necessary and also popular and that is why any programme in connection with Article 149 should be closely linked to the space and agenda of education and young people, for sport has been added explicitly to Article 149 for the first time. Similar instruments and similar formations of the Council of Ministers will be established under this Article.
I am delighted to say that the Commission is ready to take part in preparing the application of this Article, and the White Paper is an excellent precondition or step in this direction which, at the same time, does not prejudge but places sport more at the centre of cooperation both between countries and between sporting bodies in Europe.
As far as finance is concerned, beginnings are often rather modest and, at the same time, very necessary. I expect that a special budget chapter or an item approved in Parliament for next year and totalling EUR 6 million will assist with some activities or preparations for the future period of the sports programme. It would be premature for me to speak today of budgetary consequences. I will speak rather about the preparatory work. Some ideas have already been approved in Parliament.
As far as Biarritz or education and sport are concerned, my view is that Biarritz was a success and I have already stated that it was an initial forum. At the same time, the conclusions of the European Council came within two weeks, and it is not an every day event that premiers and presidents talk about sport. The formal conclusions are very encouraging, not only concerning the forum in Biarritz, but also with regard to further cooperation and the content of that cooperation.
Obesity and sport for all are closely linked as sport is one of the most effective antidotes or weapons in the fight against obesity. In Europe, there is unfortunately a general decline in levels of physical education in terms of numbers of hours per pupil during the school year, and this is a bad trend which must be changed. At the same time, the quality of the time spent on this type of education must be improved and I am delighted that we have managed, for the first time, to draw up a so-called set of guidelines for physical education which was actually approved in Biarritz. It has been produced by experts and I believe that it will be approved, perhaps implemented, but mainly approved and adopted at a Member State level by Health Ministers at the Health Council. This only goes to show that sport requires a horizontal approach. It requires more coordination and coherence in our various policy areas and the Commission will strive to achieve this with your assistance.
Madam President, on the appropriate point of order, I just wish to say, with Mr Cappato present, that I am very disappointed that Question 38 does not now receive a reply from the European Commission. I understand from your services that Mr Cappato will receive a written reply, or do you envisage taking Question 38 later on?
Mr Beazley, I was about to say that Question No 38 will be answered in writing.
I, too, am disappointed that we have not got to it but in fact Question Time is always structured in that we have 20 minutes per Commissioner and Commissioner Figeľ has already gone way past that time. So we now have to move to Commissioner Almunia.
Would it be in order for the Commissioner to send me a copy of his reply to Mr Cappato, because I have an interest in this subject?
You could argue this is not the time to discuss the matter. There should be no flags at the Olympic Games other than the Olympic flag. If we had the European flag, my countrymen and yours might win a few more medals.
Mr Beazley, I am conscious that we wish to continue with those who have posed questions. I am sure Mr Cappato will be good enough to send you a copy of his answer.
Subject: Euro and inflation
Bearing in mind the inflationary pressures seen at world level in the past year, how has the euro area reacted and what are the current prospects as regards maintaining the purchasing power of the common currency?
Madam President, Mr Medina Ortega, you ask me about the course of inflation in the euro area and its consequences, in terms of how the euro area has reacted.
Over the last 15 months, we have undoubtedly experienced two apparently contradictory processes, but both of them have occurred in our economies. On the one hand, in the period up to July 2008, the euro area economies, all the other European economies and many others besides in both industrialised and emerging countries suffered a severe shock from the rise in the prices of oil and other food and non-food raw materials.
These astounding rises saw the price of a barrel of oil leap to nearly USD 150 in July and the prices of wheat, maize, rice and other raw materials soar to extraordinarily high levels, causing obvious social problems and raising price indices. The euro area had a price index rise of about 4% in June-July this year.
Starting in the summer, the severe economic slowdown - and now recession, in many cases - in major economies throughout the euro area and in the United States and Japan caused an extremely acute negative shock in demand, which can also be seen happening in emerging countries like China, India and others. Raw material prices have now plummeted, so that a barrel of oil must now cost around USD 43 or 45, but the same pattern of a very sharp fall can be seen in the price trends of many other raw materials. As for our price index, Eurostat published the price index for November this morning, showing that the year-on-year inflation rate in the euro area is 2.1%.
Bearing in mind the fact that prices rose considerably in the first half of this year, average inflation in the euro area will be roughly 3% in 2008. I could not tell you the exact figure, but we will find out exactly one month from now. In general terms, however, we can say right now that, for the first time since the euro area has existed as such, namely since 1999, average inflation next year in the area of the 16 euro countries will be less than 2%, which is below the inflation limit defined by the European Central Bank as being consistent with price stability. Indeed, we cannot rule out the possibility that in the middle of the year, in June or July, year-on-year inflation may even be negative, as a result of that sharp rise in oil and raw material prices.
That, however, does not mean that there are no price formation problems. Even in a period of low inflation, resulting from the crisis and the trend in raw material prices, there are still microeconomic problems with price formation. The Commission has just published a communication on food prices, in which we analyse actions that we are implementing to eliminate situations of retail market abuse or malfunction regarding food prices. In the context of the review of the internal market, there is also a whole series of actions announced by the Commission for monitoring markets where prices are not formed properly.
We are thus acting macroeconomically in the areas where we and the Central Bank have competence, and we are also acting microeconomically.
Lastly, you also refer to aspects of external purchasing power. The euro has appreciated considerably against the US dollar and other currencies. In July, the real effective exchange rate of the euro against the rest of our partners' and competitors' currencies was extremely high, and there was a clear overvaluation of the effective exchange rate of the euro. Today the situation has returned to more normal levels, which may be regarded as close to what, in an academic or analytical work, might be considered the equilibrium exchange rate for the euro.
(ES) Thank you, Commissioner, for your highly relevant, correct and complete answer.
I have to formulate my follow-up question rather carefully, because setting interest rates is not the Commission's job but the European Central Bank's, and the two bodies are independent of each other. It does seem, however, that inflation and interest rates are inter-related.
Some people think that the European Central Bank raised interest rates at a certain time when it was perhaps unnecessary to do so, thus causing consumers considerable hardship, whereas we are now seeing a different process, a kind of competitiveness surrounding interest rate cuts. I believe the rate in the United States is 0.25%, which is virtually nil.
Is the Commission carrying out some kind of assessment on the effect of the European Central Bank's decisions on inflation, and is it forecasting what their consequences may be in the future?
Madam President, our report on the first ten years of the euro - EMU 10 - which I have had the opportunity to present to the Members in this House and to Parliament's Committee on Economic and Monetary Affairs, includes an analysis of the course of inflation and the instruments used in monetary policy, among others.
We carried out this analysis very carefully so as not to cast the slightest doubt on our respect for the independence of the European Central Bank. Nevertheless, I can also say that, if you look at the inflation figures for the euro area from 1999 to 2007, average inflation in the area every year at year end, when it is possible to calculate the average over the whole year, has always been slightly above the ECB's price stability target, though very close to it.
I therefore think it can be said that the yearly results since the euro was introduced and since the ECB was put in charge of monetary policy for the euro have been clearly positive, and much better than the results that many economies now in the euro area had when they had their own monetary policies and their own central banks, of course.
For the reasons that I explained to you in my first answer, this latest year of 2008 has been much more complicated, because it has been made up of two radically different halves. The first half of the year was marked by a rise in prices caused by an external, extremely virulent inflationary shock. The second half saw prices plummet for a number of reasons, but mostly because of the economic slowdown and, in our case, the recession into which we are unfortunately sinking.
In such circumstances, it is very easy to criticise any central bank, whether it is based in Frankfurt, Washington, London or any other world capital. Even so, throughout this crisis, ever since August 2007, the ECB has proved to be sound in its analyses, calm in its decision making and successful in its policy orientations.
It was the bank that led the reaction to the subprime crisis in August 2007. I think its actions have been consistent with the mandate it was given by the Treaty, the Council, Parliament and the European Union in general. Right now, I think it is doing what a bank ought to be doing, which is, above all, providing liquidity and preventing the lack of liquidity from generating a credit crunch, which could make things even worse.
What direction the ECB's decisions will take in future, I cannot say. Mr Trichet, who regularly stands before you, can tell you that in a central banker's own words. However, having for many years followed the communication from the ECB on the Thursday of the first week of each month, straight after its board meeting, I think it is quite easy to make out not only the decisions it makes, but also, without announcing them in advance, the market orientations and the manner in which it analyses its monetary policy for the coming months.
I join with the Commissioner in admiring the actions taken by the European Central Bank. I think they have been very consistent and very restrained. But I have a question for the Commissioner, notwithstanding the independence of the Central Bank, which we all support in this House and he supports. Keeping inflation under control has helped to create something like 16 million jobs in the euro area in the 10 years in which it has operated. Given that inflation has fallen so low, what does the Commissioner think the European Central Bank's priorities should now be? The independence of the Central Bank must be protected, but that does not stop us from offering an opinion. So, does the Commissioner feel that the priority for the ECB should now change, given that the inflation rate is so low and that interest rates can no longer bring inflation down?
(DE) Madam President, to what extent do the euro area and the non-euro area differ in this respect, and in which sectors do you anticipate the highest inflation rate in the near future?
Mr Mitchell, price stability is laid down in the Treaty as the principal mandate. The European Central Bank's main mandate is to keep prices stable. Once this principal mandate or objective has been achieved, or in so far as it is achieved, the mandate is to ensure that monetary policy is coordinated with the rest of the economic policy objectives. That is something that the ECB itself and the other European institutions must ensure.
What does the ECB mean by price stability? I believe it defined it very clearly back in 2003, if I am not mistaken. It means inflation below 2% but very close to 2% over the medium term.
Over all these years, from 1999 until now, meeting this target of just below 2% has meant trying to keep inflation down. Next year, if the forecasts are right, price stability may be interpreted for the first time as trying to keep up to 2% without going over it, because we will probably be living in a situation in which not only month-on-month inflation but perhaps even inflation forecasts for the medium term are dropping below 2%.
The mandate will continue to be the same, however. The instruments used and the methods of achieving the objective will be different, of course, but that will continue to be the objective.
The second area of activity or set of actions of any central bank and, of course, of the European Central Bank, is to provide liquidity. This is extremely important at the present moment.
I think the ECB is doing what is has to do, but it makes no secret of the fact - it says so quite openly - that it provides liquidity in the mornings, but normally, before shutting up shop at the end of the day, it receives liquidity from those financial institutions that have not used that liquidity for their credit operations. That has now given rise to a debate: the newspapers these days are carrying statements by the ECB's Vice-President, Mr Papademos, and by some other executives to the effect that the bank is discussing how it should use the necessary instruments to ensure that this provision of liquidity is effective and not simply a circular operation which ends up returning the money each afternoon to the place it came from that morning.
I now come to the second question, on the difference. In some EU Member States outside the euro area, inflation is higher than in the vast majority of the countries within the euro area. If you look at the note that Eurostat circulated this morning on inflation at the end of November, you will see that most EU countries outside the euro area have a higher inflation rate than the country with the highest inflation within the euro area.
Therefore, there is more inflation outside the euro area at the moment, to a large extent because there are countries outside the area that are going through a rapid convergence process, and where there is greater inflationary pressure due to a series of more intense effects of the use of energy, greater dependence on foreign energy sources that have risen in price, or the 'Balassa-Samuelson effect', in technical jargon.
In a sector-by-sector comparison, inflation is clearly higher in the services sector. Despite the very rapid fall in year-on-year inflation in recent months, you will see that inflation in the services sector has remained fairly constant at 2.5-2.6%. Inflation in the food products, processed foods and industrial goods sectors has fluctuated much more for the reasons that I outlined before in my reply to Mr Medina Ortega. The services sector, however, has stayed at an inflation rate that is above the price stability target, which is to remain below 2%. Even so, its rate is close to 2%.
Subject: Organisation of economic governance in the EU
In terms of the intensity and fully binding nature of regulation, an asymmetry exists between full monetary union and an economic union which remains incomplete.
In the Commission's view, what strategic direction should be followed in the organisation of the EU's economic governance in order to remedy this asymmetry?
Madam President, Mr Papastamkos is asking about governance in the euro area.
I have just been talking about governance in the monetary pillar of Economic and Monetary Union, the European Central Bank and the European System of Central Banks. Quite frankly, I think it is working very well. I think it is a success.
Governance in the other pillar, the economic pillar of Economic and Monetary Union, does work, but it still has a long way to go. The coordination of fiscal and budgetary policies is working, and I think that so far, since the 2005 review, the Stability and Growth Pact and the budgetary coordination that is implicit in the implementation of the pact have worked very well.
We are now being tested very severely because, as a result of the economic slowdown and the fiscal stimulus measures, plus the packages to support the financial system, public finances are under extreme pressure and the Stability and Growth Pact has to be implemented in a very difficult situation.
It has to be implemented with the flexibility that it possesses, while maintaining and complying with the rules of the pact, and that will be a major test.
There is a second factor that is also analysed in our report on the first ten years of Economic and Monetary Union. Looking beyond the coordination of our fiscal and budgetary policies, I believe it is necessary to improve the coordination of our macroeconomic policies. There are highly significant macroeconomic imbalances in some countries, including Hungary and Latvia, which are currently having major difficulties with their balances of payments and require substantial financial support from us, from the monetary fund. That indicates that there have been cumulative imbalances that we have been unable to correct in time through our coordination system.
These are countries outside the Economic and Monetary Union, in its third stage with the euro. Even within the euro area, however, there are divergences in current account deficits and the evolution of unit labour costs. In my view, they need much more effective coordination than we have succeeded in providing so far, despite the efforts of the Euro Group to do so.
I think the Euro Group has been working much better since the Prime Minister of Luxembourg, Jean-Claude Juncker, took over as President in 2005 and established a stable presidency. There is still a long way to go, however, in terms of the internal coordination of macroeconomic policies or of certain structural reforms, which go beyond budgetary coordination, and clearly a long way to go in terms of external coordination.
I believe the euro as a currency is sufficiently important to us and to the rest of the world for us not to allow ourselves the luxury of failing to ensure that the interests, positions and priorities of the euro in the euro area countries are represented in multilateral forums and institutions in a coherent, consistent and integrated manner.
(EL) Madam President, my thanks to the Commissioner for his reply. I welcome the fact that you mentioned that economic governance still has a long way to go and that you confirmed the asymmetry between a strict monetary construct and relaxed, incomplete, imperfect economic governance. I should like to ask the Commissioner:
With your hand on your heart, from your experience to date and taking account of the recent financial crisis and the fact that it has turned into an economic crisis, if we were to revise the Treaty today, what proposals would you make in terms of institutional foundations for promoting economic governance in the European Union?
I think I can answer that very quickly, so as not to repeat some of the points I mentioned in my previous answer.
My ideas on what needs to be done are reflected in the report on the first ten years of Economic and Monetary Union and in the more political communication that the Commission adopted at my initiative and that we have been debating here in Parliament and within the Council. We need better coordination of fiscal and budgetary policies, not only for the short term, but also for the medium and long terms; we need coordination - which so far has been very weak - of non-fiscal macroeconomic policies, to improve the ability of the euro area economies to adjust themselves and to improve the preparation of countries aiming to join the euro area in the next few years, since more and more are applying. We need coordination on the basis of a clear, precise strategy, with explicit priorities and a single voice outside the euro area, and we need governance that consists of continuing to make the Euro Group work more effectively, along the lines of what we have been doing under Mr Juncker's presidency since 1 January 2005.
(PT) I very much appreciate your opinions. I should like to hear your opinion on the following: in my view, the economic and monetary organisation of the EU will only become complete when the common area of freedom, security and justice is established. In other words, we need common laws that are the same for all and we need the courts to apply these laws in the same way throughout the Union. However, we are far from establishing a common area of freedom, security and especially justice. My question is as follows: if, for any reason, the Treaty of Lisbon does not enter into force, which we should not like to see, do you feel that this would jeopardise the process of European integration, particularly Economic and Monetary Union?
Mr França, my reply has to be brief, but your question is very interesting.
In terms of the legal text - the letter of the Treaty - I have to say that the vast majority of the precepts of primary legislation that the Economic and Monetary Union needs in order to work as we all want it to work have been on the books since the Treaty of Maastricht and have been taken up by the subsequent Treaties. Today, they are included in the Treaty of Nice; tomorrow they will be included in the Treaty of Lisbon.
There are some additional improvements in the Treaty of Lisbon, but the core of what Economic and Monetary Union needs in terms of the Treaty has been on the books since Maastricht.
However, the entry into force of the Treaty of Lisbon, together with decisions designed to boost European integration, such as those adopted last week in the European Council and this morning by you here, create the necessary framework for economic and monetary integration to forge ahead in the direction in which it needs to go. The very wording of the Treaty could determine how much progress is made with Economic and Monetary Union, and whether it heads in the right direction or in the wrong direction.
I believe that the Treaty of Lisbon as a political objective and the political will shown by the leaders, the Member States, Parliament and the Commission to press ahead with the Treaty of Lisbon, despite the difficulties of successive failed referendums, are what Economic and Monetary Union needs in terms of a political space, a political environment, in order to head in the right direction.
I will not delay the proceedings. I realise that there are difficulties, but last night, Council Question Time was cancelled.
I work in committees like many Members here. There are others who do not participate in the workings of Parliament, either in committee or in plenary. The only chance we get to show that we are participating is by speaking in plenary.
I know Members who do not come to Parliament but they draw their salaries. Those of us who come should have some opportunity to put questions to Commissioners. My question is two questions away. Perhaps it is time that we moved to a lottery system and each Commissioner would then have to answer four questions or five questions and the rest would be answered in writing. But it really is unacceptable to continue with the present system.
Thank you for indulging me. I just want to put that on the record because I do think it is very unfair.
Mr Mitchell, I would have to say that sitting here tonight has made me rather uncomfortable. There are problems, and we have to find a way forward.
Perhaps I could say, in the hearing of Members of the Commission, that perhaps they would understand that we have a queue of Members waiting for answers and, whilst we are very appreciative of detailed answers, sometimes we might appreciate faster answers. It is not for me to criticise, but maybe you would note the comment.
Subject: Pharmaceutical treatment - cross-border healthcare
Article 14 of the proposal for a directive on the application of patients' rights in cross-border healthcare refers to the recognition of prescriptions issued in another Member State. Bearing in mind that not all proprietary medicines are marketed in all Member States, that the same proprietary medicine may be sold with different packaging or content in different Member States, that in some Member States, proprietary medicines may be sold only under a brand name rather than their generic name, and that medicines mentioned in a prescription may be in a language unfamiliar to the doctor or pharmacist providing the healthcare, what is the Commission's view as to whether a product prescribed in a prescription, but not marketed in a given Member State, can be replaced by another medicinal product (princeps or generic), bearing in mind that this practice is outlawed in some Member States?
Will it provide more detailed information on the provisions it intends to adopt (pursuant to Article 14(2)(a) and (b)) to ensure that the authenticity of prescriptions can be verified and the medicines prescribed correctly identified?
Μember of the Commission. - (EL) Madam President, as the Commission has repeatedly noted and emphasised, the rule prohibiting pharmacists established in one Member State from accepting prescriptions for personal use issued by a doctor established in a different Member State goes beyond the regulations needed to protect public health and therefore conflicts with Community legislation, specifically Article 49 of the Treaty. Consequently, if a medicinal product has a marketing authorisation in the territory of one Member State in accordance with Article 6(1) of Directive 2001/83, that Member State must ensure that prescriptions signed by authorised persons in other Member States can be used within its territory. According to the case law of the Court of Justice, any restriction on such recognition must not give rise to discrimination, must be reasoned and must be proportionate.
Furthermore, the Commission considers that, for reasons of public health, it would be proportionate for national legislation to make provision for pharmacists to be able to refuse to dispense a prescription if they have legitimate and justified doubts as to the authenticity of the prescription and to exempt medicinal products for which a special prescription is required, as provided for in Article 71(2) of Directive 2001/83.
As regards Article 14 of the proposed directive on the application of patients' rights in cross-border healthcare, it is designed to safeguard the recognition of prescriptions issued legally in another Member State within the limits I mentioned. The purpose of Article 14(2) is to facilitate the application of the recognition of prescriptions issued by a doctor in another Member State by approving measures which will help pharmacists to dispense prescriptions issued in another Member State where there is no doubt either as to the authenticity of the prescription or the proper identification of the drug prescribed. The Commission cannot give details of the measures to be approved under Article 14, because these measures will, of course, be approved in accordance with the regulatory procedure within the framework of a committee consisting of representatives of the Member States and the Commission cannot therefore anticipate as of now which measures will be decided by the representatives of the Member States. Similarly, the Commission wishes to emphasise that Article 14(2) simply refers to measures which will safeguard the correct identification of prescribed drugs and does not make provision for any specific solution to achieve that objective.
In addition, the Commission is aware of the matter to which the honourable member of the European Parliament refers in connection with the different policies followed by the different Member States in terms of the facility to replace one drug perhaps marketed as a patent medicine by a generic medicine, but this issue is one which is addressed by the Member States themselves. We, as the Commission, cannot force the Member States to decide whether pharmacists can replace one drug with another. That, of course, is up to the Member States.
I should therefore like to finish by stating that a prescription issued by a doctor established in another Member State provides the same guarantees to patients as a prescription issued by a doctor established in the Member State in question and, according to the judgment of the Court of 7 March in the Schumacher case and in the case of the Commission versus Germany in 1990, the same applies to drugs bought from a pharmacy in another Member State.
(EL) Madam President, first of all I should like to wish the Commissioner good luck in her efforts on the legislative instrument on cross-border healthcare. I should like to ask the following question:
Given that patients travelling in the Member States must always be able to find their medication and that this is especially important for patients with chronic diseases such as heart disease, mental illness or other such conditions, have you perhaps considered setting up a database of patent medicines available in the European Union, so that physicians know that a patient travelling from Member State A to Member State B will be sure to find their medication? And if so, how do you see it?
Member of the Commission. - (EL) Madam President, I should like to tell the House that the ΕΜΕΑ, which - as you know - is the European Medicines Agency in London, is currently implementing a major project compiling an accurate inventory of all the medicines which are authorised in the various Member States and which perhaps have the same ingredients, so that a pharmacist handed a prescription knows which medicine in his Member State corresponds to the medicine prescribed, if, of course, it is marketed under a different name in the various Member States. I think this is a very important project. I do not know when exactly it will be completed, but it is under way.
Subject: Labelling of foodstuffs
The recent food scandal in China has once again highlighted the need for better labelling of foodstuffs and improved traceability of the ingredients used in their manufacture. Under existing Community legislation governing consumer information on foodstuffs, some indications are compulsory, while others are optional.
Will indication of product origin become compulsory?
Are changes planned in the labelling of processed products of animal origin? Will the place of origin of the animal by-products used have to be indicated? Will this be compulsory for all Member States?
Are specific provisions planned for processed products of animal origin from third countries?
What provisions will be introduced for distance or on-line selling of foodstuffs?
Madam President, I should like to state that the fundamental principle of European Union legislation on food is that only safe food can be placed on the Community market and that all foods and fodder legally placed on the market of the European Union must be safe irrespective of their origin. A broad range of food safety measures and measures to facilitate the withdrawal of unsafe foods and fodder from the market has been introduced within the framework of Community legislation.
Under the general food regulation, traceability within the territory of the European Union is mandatory for food companies at all levels and stages of the food chain, from importers to retailers. As far as products of animal origin in particular are concerned, including products from third countries, food legislation further strengthens traceability for products of animal origin which are covered by Regulation (EC) No 853/2004 by imposing the following requirements:
Food business operators must have in place systems and procedures to identify food business operators from whom they have received and to whom they have delivered products of animal origin. These products must also bear a health mark or an identification mark. The Commission does not foresee any changes in the traceability rules or health or identification marks for processed products of animal origin.
As regards compulsory indication of the place of origin of all food products in general, it should be stressed that the indication of place of origin of foods is not a food safety measure; it is a tool used by citizens to recognise the characteristics of each product. The indication of the place of origin is, however, required as a matter of principle in cases in which there is a danger of misleading consumers as to the real origin of food, as well as in application of special rules, such as the rules on fruit, vegetables, bovine meat, wine, honey and fish. In these cases, the indication of origin is compulsory. An indication of origin is also required for imported poultry meat and, from 1 July 2010, it will also have to be stated on pre-packaged foods labelled as organic. In these cases, the indication of origin is necessary and compulsory.
Of course, the Commission is aware that this is a matter which requires further debate and we know that often citizens want to know the origin of products. However, that is not sufficient reason to make the indication of origin compulsory, precisely because we consider that it is not a food safety measure. As I explained, it is a tool to inform citizens of the characteristics of the origin of products. Food labelling may, of course, be voluntary rather than compulsory, in which case we have to follow certain common rules, so that there is conformity by all the Member States.
Nevertheless, the Commission proposal on food information covers all methods used to supply food to consumers, including distance selling. The objective is to clarify that, in such cases, the relevant compulsory information, such as the ingredients and allergens in food, must also be given to the purchaser during distance selling, not only on delivery of the products, but also from the moment someone starts the ordering process, they must know exactly what the ingredients are and if the products which they intend to order contain allergens or anything else.
(EL) Madam President, I thank the Commissioner. However, I should like to state the following:
The European Union has taken all the known measures in agricultural production and in the marketing of products on its territory which are designed to protect both consumers and the environment. On this particular issue, is the Commission thinking about taking guaranteed measures as far as products from third countries are concerned, so that they themselves can strengthen labelling rules? Because, while in the territory of the European Union the labels we see are reliable, I fear that those from third countries are not reliable.
If you do not do something about this, European farmers who are subject to these measures will have a financial cost and will go under and products which come from third countries will be of dubious quality for the consumer, meaning that we are not doing anything and we are making Europe weaker.
Madam President, allow me to say that we demand that regulations which apply to goods produced in the European Union also be adopted by countries which export to the European Union. Furthermore, I would remind you of something else: if this did not apply, then we would not be in a position to ban imports of meat from Brazil and we would not be able to stop the importation of milk and dairy produce from China and so on. It is precisely because we have these safety rules that we should feel secure that the goods imported into the European Union are as safe as the goods produced in the European Union.
Of course, the fact should not escape us that there may be fraud regardless of whether these goods are produced within the European Union or imported. For example, a small quantity of dairy produce from Italy was found which had been fraudulently imported from China, but this does not mean that we do not have proper regulations. It is simply that citizens often find fraudulent ways of importing such goods.
Commissioner, I would suggest that the present arrangements are not working. This is illustrated by recent experience in my own constituency. There has just been a scare on the island of Ireland about dioxin-contaminated feedstuff in the Republic of Ireland, affecting produce circulating throughout the whole island of Ireland.
In my constituency of Northern Ireland, where none of that contaminated foodstuff was consumed, all pork products had to be taken off the shelves. Why? Because we could not adequately tell what was the country of origin of the pork produce.
That is a vivid illustration that the present arrangements are not working. We should not have had to inflict all that damage upon our local pork industry because we did not know where exactly the pork produce on our shelves came from. So, in the light of that, will you address the issues and tell us what lessons you have learned from that?
I specifically wanted to ask the Commissioner about processed foods from third countries, particularly chicken fillets that arrive in one-tonne frozen blocks from South America, are defrosted in some EU country, perhaps breadcrumbs or batter are put on them and then they are sold as EU products. How can the Commission stand over that? You were telling us that labelling country of origin is no guarantee of safe food - you are right - and that it is another instrument to help consumers. But it also helps producers, because then consumers can compare like with like.
You said that in 2010, there will be a requirement to indicate where all prepared foods are being sold. Does this specifically mean in restaurants, where they are selling foods etc., that they must indicate the country of origin of animal products?
Finally, Commissioner, I just want to congratulate you on being exceptionally hard-working and innovative.
Member of the Commission. - First of all, I think the question of the Irish crisis is proof that we have good systems in place. You do not agree, but I think that, if we did not have good systems in place, the Irish crisis would have gone unnoticed.
It is in fact because we found out that there was this meat with dioxin - because of the traceability of the traders, and of where they buy and where they deliver their meat - that we were immediately able to withdraw it.
(An intervention from the floor)
It was a precautionary measure that the Government of Ireland decided to take. Traceability is possible because they keep records of where they sell their products.
You have your opinion about that. Of course, I am sure my services will reflect on the Irish crisis because it has cost the European Union many millions of euros and another large sum of money to the Irish Government; so it is something which will not remain unnoticed, and we shall study it.
However, I believe, and this is my personal opinion, that it is thanks to the traceability rules that we were really able to address the crisis.
I am not sure whether you answered Mrs Harkin's question.
Member of the Commission. - What I said about the labelling was with regard to chicken that was imported. When the chicken was imported, it had to be labelled, and I said specifically that compulsory labelling is necessary in the case of poultry meat.
However, if the meat is defrosted and sold in another form, it has to abide by the rules of the European Union. It does not have to abide by the rules of the country of origin. Any meat producer, whether it is the person who produces the poultry or the person who produces the food, has to abide by our very strict food laws. If this is not the case, then he is liable.
I received a letter at just 12 o'clock today from the Oral Questions Services which said: 'Your question is one of the first questions to the Commission. Normally it will be answered orally. If you are not present, the question falls and you will not receive an answer.'
So, because I wanted an answer, as does everyone who tables a question, I have sat here for one hour, on what is probably one of the busiest parliamentary days of my career. I should have been in three other places during this last hour.
Now I am not complaining to you, Madam President, you can only operate the rules you are given. However, if you could take account on your list when calculating the proportionality of the supplementary questions (and I get more than my fair share), of the length of time Members are in the House - rather than some Members being able to come in and get a supplementary immediately, just because you are balancing the political groups, or whatever - I think we would all be quite happy to comply with your rule of thumb.
As it is, you have an impossible job to do. Please go back to the Conference of Presidents and look at the system as to how questions are ordered. If we do not stay in the House - for an hour in my case, having been invited to be here because mine was one of the questions - we do not get any answer at all, not even a written answer. That is our frustration. Thank you for your patience.
I understand your frustration, Mrs Doyle, and believe you me, the services and I try to do our best - and I know we ought to do better.
Thank you all for your patience and, as it is the last Question Time before Christmas, may I wish you also a happy Christmas and New Year!
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.55 and resumed at 21.05)